Citation Nr: 1755132	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-33 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus (DM).

2.  Entitlement to an effective date earlier than March 16, 2009, for the grant of service connection for left upper extremity neuropathy.

3.  Entitlement to an effective date earlier than March 16, 2009, for the grant of service connection for right upper extremity neuropathy.

4.  Entitlement to an effective date earlier than March 16, 2009, for the grant of service connection for left lower extremity neuropathy.

5.  Entitlement to an effective date earlier than March 16, 2009, for the grant of service connection for right lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to April 1968.  The Veteran's decorations for his service include a Vietnam Service Medal with Two Bronze Service Stars.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affair (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over was subsequently transferred to the VA RO in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is managed by oral hypoglycemic agents and restricted diet only.  

2.  The management of the Veteran's diabetes mellitus has not required a restriction of activities.

3.  The record does reflect the Veteran filed a claim for service connection for left upper extremity neuropathy prior to March 16, 2009.

4.  The record does reflect the Veteran filed a claim for service connection for right upper extremity neuropathy prior to March 16, 2009.

4.  The record does reflect the Veteran filed a claim for service connection for right lower extremity neuropathy prior to March 16, 2009.

6.  The record does not reflect the Veteran filed a claim for service connection for left lower extremity neuropathy prior to March 16, 2009.


CONCLUSION OF LAW

1.  The criteria for a compensable rating of 20 percent for diabetes mellitus have been met for the length of the appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for an effective date prior to March 16, 2009 for the award of service-connected left upper extremity neuropathy have been met.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).

3.  The criteria for an effective date prior to March 16, 2009 for the award of service-connected right upper extremity neuropathy have been met.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).

4.  The criteria for an effective date prior to March 16, 2009 for the award of service-connected right lower extremity neuropathy have been met.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).

5.  The criteria for an effective date prior to March 16, 2009 for the award of service-connected left lower extremity neuropathy have been met.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§3.102, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Diabetes Mellitus
The Veteran asserts that he should have a higher rating for diabetes mellitus as his symptoms are worse than the currently assigned rating accounts for.  

At a March 2009 VA examination, the examiner confirmed that the Veteran was diagnosed with diabetes mellitus and managing it with an oral medication.  The Veteran reported at this examination that he had not required insulin.  The examiner noted the Veteran was taking metformin twice per day with glipizide to manage his diabetes, and reporting to his healthcare provide every 90 days.  Also, it was noted, that the Veteran did not have any hospitalizations for ketoacidosis or hypoglycemia.  The examiner reported that there was no restriction of activities because of the Veteran's diabetes.  

At an August 2012 VA examination, it was noted that the Veteran had been diagnosed with diabetes mellitus and that the Veteran's diabetes is managed with prescribed oral hypoglycemic agents.  The examiner also reported that the Veteran does not require a regulation of activities as part of his diabetes management.

At a January 2016 VA examination, the examiner confirmed that the Veteran is diagnosed with diabetes mellitus, type II.  The examiner also noted the Veteran continues to manage his diabetes by taking prescribed oral hypoglycemic agents.  The examiner noted that the Veteran does not require a regulation of activities to manage his diabetes.  The examiner further noted that the Veteran visits his diabetic care provider less than two times per month for episodes of ketaciodosis and hypoglycemia.  The Veteran had zero episodes of ketoacidosis and hypoglycemic reactions requiring hospitalization over the past year.  The Veteran has suffered no weight loss or loss of strength because of the diabetes.  The examiner confirmed diabetic peripheral neuropathy as part of the examination.  

In a November 2009 letter the Veteran asserts that he is entitled to a higher rating and advises that he is on a restricted diet and restricts his activities to help manage his diabetes.

A review of the record shows that the Veteran receives treatment at the VA Medical Center for diabetes mellitus, type II.  A review of the treatment notes of record does not show that the Veteran has symptoms that are worse than those described in the VA examination reports of record.  There are no records to indicate that the Veteran needs to restrict his activities to manage his diabetes.

The Board finds that the Veteran is not entitled to a rating greater 20 percent for diabetes mellitus.  In this regard, the Board notes the Veteran's symptoms were consistent with diabetes mellitus, which was manifested by high amounts of glucose in the bloodstream, which required continuous medication in the form of an oral hypoglycemic for control of the Veteran's diabetes.  Specifically, this is evidenced by the Veteran's VA records and VA examinations showing that the Veteran was being treated for diabetes mellitus beginning in August 2003, which was controlled by continuous medication only.  There was no requirement for a limitation or restriction of physical activities necessary to assign the Veteran a 40 percent disability rating.  Taking an oral hypoglycemic and practicing a restricted diet would not give the Veteran an assigned rating greater than 20 percent.  Therefore, the Board finds that a rating of 20 percent for diabetes mellitus, type II, is warranted for the period on appeal.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  

Consideration has been given to assigning a higher rating.  However, there is no indication from the record that the Veteran's symptoms of diabetes are at least 40 percent disabling under diagnostic Code 7913.  To reach the level of a 40 percent disability the Veteran would require daily use of insulin, a restricted diet and the regulation of activities to control his diabetes.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1) (2017).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received any emergency treatment for the Veteran's diabetes mellitus.  However, there is no indication that the Veteran is unable to work as a result of the residuals of diabetes mellitus.  The examiner noted that the disability did not impact the Veteran's ability to work.  In sum, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a compensable rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111 (2008).


Claims for an Earlier Effective Date

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.§ 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (q)(ii), (r) (2017).  The provisions of 38 C.F.R. § 3.400 (b)(2) (2017) allow for assignment of an effective date the day following separation from active service if a claim is received within one year after separation from service.

In April 2009, the Veteran asserted in his Notice of Disagreement (NOD) that he is entitled to an earlier effective date for his service-connected neuropathy of the left and right, upper and lower extremities.  The Veteran was assigned an effective date of March 16, 2009, which was the date of the Veteran's VA examination for neuropathy related to his service-connected diabetes.  The Veteran has been service-connected for diabetes since August 2003.  The Veteran has further asserted that his neuropathic conditions were going on intermittently for approximately 1 year before he received the VA examination in March of 2009.  

A review of the Virtual VA, Veterans Benefits Management System (VBMS) and the March 2009 rating decision show that the Veteran first submitted his claim for service connection for neuropathy of the left and right, upper and lower extremities on July 30, 2008.  The record shows competent lay evidence that the Veteran has been experiencing his neuropathic symptoms since before the March 16, 2009, assigned effective date.  At the March 2009 VA examination, the Veteran reported that numbness and tingling in his hands and feet had been going on intermittently for the last year and had gotten worse in the 6 months leading up to the examination.  The Veteran reported, at the time of the examination, that he was suffering constantly from tingling and numbness in his hands and feet.  

In sum, the Veteran was given an effective date that matched the date of the VA examination.  There is competent evidence that the Veteran began to suffer neuropathy of his extremities up to a year before the VA examination.  The Veteran clearly reported at the examination that the symptoms of neuropathy began a year before the examination.  The Veteran has been service-connected for diabetes since August 2003.  The Veteran made an original claim for service-connection for neuropathy of the left and right, upper and lower extremities on July 30, 2008.  The Board finds that the Veteran is entitled to an earlier effective date for neuropathy of the left and right, upper and lower extremities.  The Veteran is entitled to an effective date matching the date of the original claim.  Furthermore, as July 30, 2008, is the date of the receipt of the claim for service connection for peripheral neuropathy, it is the earliest date assignable, and an effective date earlier than July 30, 2008 is not warranted.  38 C.F.R. § 3.400 (2017).  


ORDER

Entitlement to a disability rating greater than 20 percent for diabetes mellitus, type II, is denied. 

Entitlement to an effective date of July 30, 2008, for grant of service connection for left upper extremity neuropathy.

Entitlement to an effective date of July 30, 2008, for grant of service connection for right upper extremity neuropathy.

Entitlement to an effective date of July 30, 2008, for grant of service connection for right lower extremity neuropathy.

Entitlement to an effective date of July 30, 2008, for grant of service connection for left lower extremity neuropathy.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


